DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/30/2022 has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Rittinger et al. (US Patent No. 5,972,064) in view of Li et al. (Chemical Society Reviews, 2006).

	In regard to claim 1, Rittinger et al. disclose a process for preparing 2-(N-3,4-dimethylpyrazole)succinic acid (e.g. 2-(N-3-methylpyrazolyl)succinic acid) by reaction in water (e.g. 50% water/50% acetic acid) of 3,4-dimethylpyrazole (e.g. 3-methylpyrazole) with maleic anhydride at a temperature from 70°C to 105 °C (e.g. 100°C), and subsequent crystallization (e.g. precipitation) from the resulting aqueous reaction product to produce (2-(N-3-methylpyrazolyl)succinic acid)* [Column 8, lines 54-60]. The yield is 18.2 g (92%) [Column 8, line 60]. However, the mere purity of a product, by itself, does not render the product nonobvious. If the purified product has no structural or functional difference from the products produced by other prior art processes, then the improvement in the first process that improves the purity of the product does not give rise to patentability. See Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). See also MPEP § 2113.
* Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious).

Rittinger’s reaction takes place in water (as a solvent) along with acetic acid and is therefore not performed in the absence of organic solvents or diluents.

LI et al. is directed to the use of water as a solvent for organic chemistry [Abstract]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a water solvent in place of the combined water/acid solvent of the Rittinger reference. One of ordinary skill in the art would have been motivated to do so because water is inexpensive and an environmentally benign solvent, it accelerates reaction rates and enhances reaction selectivity [Page 68, First Column].

In regard to claim 3, Rittinger et al. disclose an aqueous solution of maleic anhydride which is  reacted (e.g. maleic anhydride in water) [Column 8, lines 54-56].

In regard to claim 7, Rittinger et al. disclose a yield of 18.2 g (92%) [Column 8, line 60]. However, the mere purity of a product, by itself, does not render the product nonobvious. If the purified product has no structural or functional difference from the products produced by other prior art processes, then the improvement in the first process that improves the purity of the product does not give rise to patentability. See Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). See also MPEP § 2113.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Rittinger et al. (US Patent No. 5,972,064) in view of Li et al. (Chemical Society Reviews, 2006) and further in view of Wikipedia (Seed crystal, 2013).

In regard to claims 4-5, Rittinger et al. does not explicitly disclose that the crystallization takes place by cooling of the aqueous reaction product with accompanying use of seed crystals.

Wikipedia describes a seed crystal as a small piece of material from which a large crystal of the same material typically is to be grown [Paragraph 1]. The crystal can be grown by dipping the seed into molten material that is then cooled [Paragraph 1]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a seed crystallization method during a cooling and crystalizing step after forming the reaction product because the placement of a seed crystal into solution allows the recrystallization process to expedite by eliminating the need for random interaction. One of ordinary skill in the art would have been motivated to do so because seeding decreases the amount of time needed for nucleation to occur in a crystallization process [Paragraph 2].

Response to Arguments
Applicant's arguments filed 08/30/2022 have been fully considered but they are not persuasive.

Applicant argues (pg. 2) that they have discovered the use of water in lieu of organic solvents provides numerous advantages in the production of 2-(N-3,4-dimethylpyrazole)succinic acid including (i) improved purity and yield, (ii) improved efficiency, (iii) lower cost, (iv) using reactants which are less harmful to health and the environment. In response to applicant's argument, the Li reference cited in the rejection above describes similar advantages to performing organic chemical reactions in water [Abstract]. Li describes water as an inexpensive and an environmentally benign solvent which can accelerate reaction rates and enhances reaction selectivity [Page 68, First Column]. The fact that applicant has recognized the same advantage which would flow naturally from following the suggestion of the prior art is not a persuasive argument.
Applicant argues (pgs. 2-3) the office erroneously equates claimed 2-(N-3,4-dimethylpyrazole)succinic acid with Rittinger’s 2-(N-3-methylpyrazolyl)succinic acid) compound and that the two compounds are not interchangeable. This argument is not persuasive. Both the claimed compound and the compound described by Rittinger possess similar properties and are used as nitrification inhibitors (e.g. the prior art compounds possess similar properties). The compounds differ by the presence or absence of a methyl group (e.g. the compounds are structurally similar) and the compounds are prepared by a similar process as described in the rejection above. For these reasons, the claimed compound and its formulation are considered obvious over the teachings of Rittinger to a substantially similar compound and formulation.

Applicant argues (pg. 3) Rittinger does not disclose a salt having a purity of at least 99.7% as required by the pending claimed. However, the mere purity of a product, by itself, does not render the product nonobvious. If the purified product has no structural or functional difference from the products produced by other prior art processes, then the improvement in the first process that improves the purity of the product does not give rise to patentability. See Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). The method of forming the material described by Rittinger results in a nitrification inhibitor product similarly to what is described in Applicant’s invention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599. The examiner can normally be reached Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                                        September 20, 2022